DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 09/01/2020, wherein claims 1-20 are pending in the present application, claims 1, 12 being independent.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,841,916 (hereinafter ‘the patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are contained within the bounds of limitations of the patent. Regarding claim 1, the limitation “A system for accommodating multiple cellular communication protocols, comprising: a standalone network portion of a cellular network comprising a plurality of anchor points, wherein:” of the current application is correlated with the limitation “A compound cellular network that accommodates multiple .
Regarding claim 2, the limitation “wherein the converged core network portion is configured such that after the piece of UE is locked to using the converged anchor point to communicate with the data network, when the piece of UE resumes communicating with the standalone network portion, the piece of UE transitions among the plurality of anchor points to communicate with the data network” of the claim 2 of the current application is correlated with the limitation “following the user equipment being locked to the converged anchor point of the converged core network portion of the first cellular network as the gateway with the data network while the UE is communicating with the second cellular network, the UE is transitioned to using an anchor point of the plurality of anchor points as the gateway to communicate with the data network when the UE resumes communicating wirelessly with the standalone network portion” of claim 1 of the patent, differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 3, the limitation “The system of claim 1, wherein the first cellular communication protocol is 5G New Radio (NR)” of the claim 3 of the current application is correlated with the limitation “The compound cellular network that accommodates the 
Regarding claim 4, the limitation “The system of claim 3, wherein the second cellular 2 communication protocol is 4G Long Term Evolution (LTE)” of the claim 4 of the current application is correlated with the limitation “The compound cellular network that accommodates the multiple cellular communication protocols of claim 2, where the second cellular communication protocol is 4G Long Term Evolution (LTE)” of  claim 3 of the patent, differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 5, the limitation “The system of claim 3, wherein the second cellular network is a non-standalone 5G cellular network that comprises 4G evolved packet core (EPC) components” of the claim 5 of the current application is correlated with the limitation “The compound cellular network that accommodates the multiple cellular communication protocols of claim 2, wherein the second cellular network is a non-standalone 5G cellular network that comprises 4G evolved packet core (EPC) components” of claim 4 of the patent, differ in that the wording construction is slightly different, however the scope of the limitation of the present 
Regarding claim 6, the limitation “The system of claim 3, wherein the piece of UE is roaming on the second cellular network” of the claim 6 of the current application is correlated with the limitation “The compound cellular network that accommodates the multiple cellular communication protocols of claim 1, wherein the converged core network portion is located near a geographical edge of the compound cellular network such that beyond the geographical edge, the user equipment roams on the second cellular network that uses the second cellular communication protocol” of claim 6 of the patent, differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 7, the limitation “The system of claim 1, wherein the data network comprises the Internet” of the claim 7 of the current application is correlated with the limitation “The compound cellular network that accommodates the multiple cellular communication protocols of claim 2, wherein the data network comprises the Internet” of claim 5 of the patent, differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.

Regarding claim 9, the limitation “The system of claim 1, wherein the converged core network portion is physically located such that a coverage area of base stations of the converged core network portion overlaps a coverage area of the second cellular network” of the claim 9 of the current application is correlated with the limitation “The compound cellular network that accommodates the multiple cellular communication protocols of claim 1, wherein the converged core network portion is physically located such that a coverage area of base stations of the converged core network portion overlaps a coverage area of the second cellular network that uses the second cellular communication protocol” of claim 7 of the patent, differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the 
Regarding claim 10, the limitation “The system of claim 1, wherein the converged core network portion remains used to communicate with the data network for the piece of UE regardless of where the piece of UE moves within the second cellular network while remaining connected with the second cellular network” of the claim 10 of the current application is correlated with the limitation “The compound cellular network that accommodates the multiple cellular communication protocols of claim 1, wherein the converged core network portion remains used as the gateway with the data network for the user equipment regardless of where the user equipment roams on the second cellular network while remaining connected with the second cellular network” of claim 9 of the patent, differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 11, the limitation “The system of claim 1, wherein the plurality of anchor points are geographically distributed within the standalone network portion” of the claim 10 of the current application is correlated with the limitation “the plurality of anchor points are geographically distributed” of claim 1 of the patent, differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are 
Regarding claim 12, the limitation “A method for using a compound cellular network to accommodate multiple cellular communication protocols, the method comprising:” of claim 12 the current application is correlated with the limitation “A method for using a compound cellular network that accommodates multiple cellular communication protocols, the method comprising:” of claim 10 of the patent, one of ordinary skill in the art would construe the limitations as equivalent; the limitation “connecting, by the compound cellular network, a piece of user equipment (UE) with a data network using a first anchor point of a plurality of anchor points while the piece of UE is using a standalone network portion of the compound cellular network, wherein: the plurality of anchor points serve as communication gateways between the data network and the piece of UE; and the standalone network portion operates according to only a first cellular communication protocol” of  claim 12 of the current application is correlated with the limitation “connecting, by the compound cellular network, a user equipment (UE) with a data network using a first anchor point while the UE is using a standalone network portion of the compound cellular network, wherein: anchor points serve as communication gateways between the data network and the UE; and the standalone network portion operates according to only a first cellular communication protocol” of  claim 10 of the patent, the limitations do not differ in language, therefore the limitations are directly correlated; the limitation “transitioning, by the compound cellular network, the piece of UE from using the first anchor point to using a second anchor point of the plurality of anchor points to communicate with the data network while the piece of UE is connected with the compound transitioning, by the compound cellular network, the UE from using the first anchor point to using a second anchor point of the compound cellular network; following the transitioning, connecting, by the compound cellular network, the UE with the data network using the second anchor point while the UE is using the standalone network portion of the compound cellular network; following connecting the UE with the data network using the second anchor point, transitioning, by the compound cellular network, the UE from the second anchor point to a converged anchor point of the compound cellular network,” of claim 10 of the patent, the limitations are completely contained within the corresponding limitations of the patent, therefore the limitations are directly correlated; the limitation “the converged anchor point is part of a converged core network portion of the compound cellular network that operates according to the first cellular communication protocol and a second cellular communication protocol” of claim 12 of the current application is correlated with the limitation “the converged anchor point is part of a converged core network portion of the compound cellular network that operates according to the first cellular communication protocol and a second cellular communication protocol” of claim 10 of the patent, the limitations do not differ in language, therefore the limitations are directly correlated; the limitation “the converged anchor point is distinct from the plurality of anchor points” of claim 12 of the current application is correlated to the limitation “comprising a converged anchor point distinct from the plurality of anchor points” of claim 1 of the current application, wherein it would have been obvious to include the limitation 
Regarding claim 13, the limitation “The method of claim 12, further comprising: following locking the piece of UE to the converged anchor point while the piece of UE is communicating with the second cellular network, transitioning, by the compound cellular network, the piece of UE among the plurality of anchor points to access the data network when the piece of UE is again connected with the standalone network portion” of the claim 13 of the current application is correlated with the limitation “following locking the UE to the converged anchor point while the UE is communicating with the second cellular network, connecting, by the compound cellular network, the UE with the data network using a third anchor point when the UE is again communicating wirelessly with the compound cellular network” of claim 10 of the patent, differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the 
Regarding claim 14, the limitation “while connected with the standalone network portion of the compound cellular network, communicating, by the piece of UE, with the compound cellular network using the first cellular communication protocol” is correlated to the limitation “user equipment (UE) with a data network using a first anchor point while the UE is using a standalone network portion of the compound cellular network” of claim 10 of the patent; and the limitation “accessing, by the piece of UE, the data network via the converged anchor point while the piece of UE is connected with the second cellular network and communicates with the second cellular network using the second cellular communication protocol” of claim 14 of the current application is correlated to the limitation “The method for using the compound cellular network that accommodates multiple cellular communication protocols of claim 10, further comprising: communicating, by the UE, with the second cellular network using the second cellular communication protocol” of claim 11 of the patent, the limitations differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 15, the limitation “The method of claim 14, wherein the piece of UE uses the converged anchor point to access to the data network regardless of where the piece of UE is 3 located while connected with the second cellular network” of claim 15 is correlated to the limitation “The method for using the compound cellular network that accommodates 
Regarding claim 16, the limitation “The method of claim 12, wherein the first cellular communication protocol is 5G New Radio (NR)” of claim 16 is correlated to the limitation “The method for using the compound cellular network that accommodates multiple cellular communication protocols of claim 10, where the first cellular communication protocol is 5G New Radio (NR)” of claims 13 of the patent, the limitations differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 17, the limitation “The method of claim 16, wherein the second cellular communication protocol is 4G Long Term Evolution (LTE)” of claim 17 is correlated to the limitation “The method for using the compound cellular network that accommodates multiple cellular communication protocols of claim 13, wherein the second cellular communication protocol is 4G Long Term Evolution (LTE)” of claims 14 of the patent, the limitations differ in 
Regarding claim 18, the limitation “The method of claim 16, wherein the second cellular network is a non-standalone 5G network that comprises 4G evolved packet core (EPC) components” of claim 18 is correlated to the limitation “The method for using the compound cellular network that accommodates multiple cellular communication protocols of claim 13, wherein the second cellular network is a non-standalone 5G network that comprises 4G evolved packet core (EPC) components” of claims 15 of the patent, the limitations differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
Regarding claim 19, the limitation “The method of claim 12, wherein the data network comprises the Internet” of claim 19 is correlated to the limitation “The method for using the compound cellular network that accommodates multiple cellular communication protocols of claim 13, wherein the data network comprises the Internet” of claims 16 of the patent, the limitations differ in that the wording construction is slightly different, however the scope of the limitation of the present application is contained within the bounds of the limitation of the patent as all the functional elements are found therein and one of ordinary skill in the art would construe the limitations as requiring all the same elements.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20180020418 to Chandramouli et al (hereinafter d1) in view of United States Patent Application Publication US-20180227219 to Zhang et al (hereinafter d2)  in view of United States Patent Application Publication US-20170085494 to Park et al (hereinafter d3).
Regarding claim 1, as to the limitation “A system for accommodating multiple cellular communication protocols, comprising: a standalone network portion of a cellular network comprising a plurality of anchor points” d1 discloses various techniques for dual connectivity including implementation of the techniques in a network comprising multiple cellular communication protocols, including at least LTE and 5G protocols (see d1 Fig. 8 para. 0089-0108) where in the network includes at least a first cellular network utilizing a  5G protocol (see Fig. 8, point B and C) each including cMGW (i.e. anchor points) (see d1 Fig. 11, para. 0245-0271); wherein in the network elements execute a method (see d1 para. 0003 Fig. 22; para. 0232-0242);
as to the limitation “wherein: the standalone network portion only operates based on a first cellular communication protocol; each anchor point of the plurality of anchor points serves as a gateway for user equipment (UE) to communicate with a data network; and which anchor point of the plurality of anchor points serves as the gateway for a piece of UE is adjusted while the piece of UE is connected with the standalone network portion” d1 discloses the first network operating according to only 5G protocol and the anchor points are geographically 
as to the limitation “and a converged core network portion of the cellular network, comprising a converged anchor point distinct from the plurality of anchor points, wherein: the converged core network portion operates according to the first cellular communication protocol and a second cellular communication protocol” d1 discloses a converged core network for both protocols (see d1 para. 0097-100, 0245) with distinct anchor point/ gateway (see d1 Fig. 11 uGw, para. 0221-0231, 0245-0257)
as to the limitation “plurality of anchor points” d1 discloses gateways but fails to detail such as anchor points, however, in order to more fully support the concept of gateways broadly addressed by d1 as anchor points, attention is directed to d2 which, in a similar field of endeavor (wireless communication,), teaches method and system for convergence protocol layer for wireless communications including gateways as anchor points (see d2 para. 0025-0028, 0032, 0036-0037, 0046, 0051-0053);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in dual connectivity for different access networks to incorporate the details of gateways as anchor points as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: facilitate packet communications with a network convergence protocol (NCP) layer without having to utilizing 
as to the limitation “while the piece of the UE is connected with a second cellular network that uses the second cellular communication protocol for communication with the piece of UE, the piece of UE is locked to using the converged anchor point to communicate with the data network” d1 in view of d2 discloses a UE communicating using at least 2 protocols (see 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2regarding improvements in dual connectivity for different access networks to incorporate the details of locking as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 and d3 to achieve any of a 
Regarding claim 3, as to the limitation “The system of claim 1, wherein the first cellular communication protocol is 5G New Radio (NR)” d1 in view of d2 in view of d3 discloses one of the protocols being 5G (see d1 para 0003).
Regarding claim 4, as to the limitation “The system of claim 3, wherein the second cellular communication protocol is 4G Long Term Evolution (LTE)” d1 in view of d2 in view of d3 discloses one of the protocols being LTE (see d1 para. 0003).
Regarding claim 5, as to the limitation “The system of claim 3, wherein the second cellular network is a non-standalone 5G cellular network that comprises 4G evolved packet core (EPC) components” d1 in view of d2 in view of d3 discloses a cellular network comprising EPC components (see d1 para. 0243).


Regarding claim 7, as to the limitation  “The system of claim 1, wherein the data network comprises the Internet” d1 in view of d2 in view of d3 discloses a data network comprising the internet (see d1 Fig. 4).
Regarding claim 8, as to the limitation “The system of claim 1, wherein the converged core network portion is located near a geographical edge of the cellular network such that beyond the geographical edge, the piece of UE connects with the second cellular network” d1 in view of d2 in view of d3 discloses location near network edges and roaming between cellular networks (see d1 Fig. 8, para. 0261-0271).
Regarding claim 9, as to the limitation “The system of claim 1, wherein the converged core network portion is physically located such that a coverage area of base stations of the converged core network portion overlaps a coverage area of the second cellular network” d1 in view of d2 in view of d3 discloses overlapping coverage of cellular networks (see d1 Fig. 8, para. 0261-0271).
Regarding claim 10, as to the limitation “The system of claim 1, wherein the converged core network portion remains used to communicate with the data network for the piece of UE regardless of where the piece of UE moves within the second cellular network while remaining connected with the second cellular network” d1 in view of d2 in view of d3 discloses a unified control entity may control mobility of user equipment and mobility of IP flows for handover to a second converged gateway so that the user equipment accesses the converged wired IP 
Regarding claim 11, as to the limitation “The system of claim 1, wherein the plurality of anchor points are geographically distributed within the standalone network portion” d1 in view of d2 in view of d3 discloses a first network operating according to only 5G protocol and the anchor points are geographically distributed (see d1 Fig. 8 para. 0184); wherein the points serve as a gateway (see d1 Fig. 11 para. 0004, 0221-0224) to the internet (i.e. data network) (see d1 Fig. 4), offloading to anchors (i.e. determining serving gateway based on load) (see d1 para. 0086);
Regarding claim 12, as to the limitation “A method for using a compound cellular network to accommodate multiple cellular communication protocols, the method comprising:” d1 discloses various techniques for dual connectivity including implementation of the techniques in a network comprising multiple cellular communication protocols, including at least LTE and 5G protocols (see d1 Fig. 8 para. 0089-0108) where in the network includes at least a first cellular network utilizing a  5G protocol (see Fig. 8, point B and C) each including cMGW (i.e. anchor points) (see d1 Fig. 11, para. 0245-0271); wherein in the network elements execute a method (see d1 para. 0003 Fig. 22; para. 0232-0242);
as to the limitation “connecting, by the compound cellular network, a piece of user equipment (UE) with a data network using a first anchor point of a plurality of anchor points while the piece of UE is using a standalone network portion of the compound cellular network, wherein: the plurality of anchor points serve as communication gateways between the data 
as to the limitation “a converged core network portion of the first cellular network, comprising a converged anchor point distinct from the plurality of anchor points, wherein: the converged core network portion operates according to the first cellular communication protocol and a second cellular communication protocol” d1 discloses a converged core network 
as to the limitation “plurality of anchor points” d1 discloses gateways but fails to detail such as anchor points, however, in order to more fully support the concept of gateways broadly addressed by d1 as anchor points, attention is directed to d2 which, in a similar field of endeavor (wireless communication,), teaches method and system for convergence protocol layer for wireless communications including gateways as anchor points (see d2 para. 0025-0028, 0032, 0036-0037, 0046, 0051-0053);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding improvements in dual connectivity for different access networks to incorporate the details of gateways as anchor points as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: facilitate packet communications with a network convergence protocol (NCP) layer without having to utilizing bearer switching as a result of a fallback operation or other change from one serving access node (access point or network device (ND)) serving a UE (see d2 para. 0024); reduce interruption time from blockage events by controlling retransmissions, reordering processes, and duplicate elimination/discarding operations in response to fallback operations or processes (see d2 para. 0026). D2 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both 
as to the limitation “and following transitioning the UE from the second anchor point to the converged anchor point, locking the UE to the converged anchor point while the UE is communicating with a second cellular network that communicates using the second cellular communication protocol” d1 in view of d2 discloses a UE communicating using at least 2 protocols (see d1 Fig. 11, para. 00246-0250), however, in order to more fully support the concept of the user equipment is locked to the converged anchor point of the converged core network portion of the first cellular network as the gateway with the data network broadly addressed by d1 in view of d2, attention is directed to d3  which, in a similar field of endeavor (wireless communication,), teaches method and system for converged network system independent of a wired or wireless access scheme capable of converging and accommodating various wired access networks and wireless access networks (see d3 para. 0003) including a 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2regarding improvements in dual connectivity for different access networks to incorporate the details of locking as disclosed by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 and d3 to achieve any of a plurality of advantages disclosed throughout d3 including at least any one of: to improve use efficiency of the resources (see d3 para. 0106). D3 is related to d1 in a similar field of endeavor (wireless communication,) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 in view of d2, as both techniques were known and used as of the effective filing date, to achieve the predictable or advantages (i.e. results) including to improving use efficiency of the resources noted above with no undue experimentation. It is also 
Regarding claim 14, as to the limitation “the method of claim 12, further comprising: while connected with the standalone network portion of the compound cellular network, communicating, by the piece of UE, with the compound cellular network using the first cellular communication protocol; and accessing, by the piece of UE, the data network via the converged anchor point while the piece of UE is connected with the second cellular network and communicates with the second cellular network using the second cellular communication protocol” d1 in view of d2 in view of d3 discloses that which is set forth above, the combination also discloses communication via at least two protocols (see d1 para. 0221).
Regarding claim 15, as to the limitation “he method of claim 14, wherein the piece of UE uses the converged anchor point to access to the data network regardless of where the piece of UE is located while connected with the second cellular network” d1 in view of d2 in view of d3 discloses a unified control entity may control mobility of user equipment and mobility of IP flows for handover to a second converged gateway so that the user equipment accesses the converged wired IP network in an anchor-free scheme with respect to movement of the user equipment accessing the converged wired IP network through a first converged gateway (i.e. remaining used regardless of roaming) (see d3 para. 0035).

Regarding claim 17, as to the limitation “The method of claim 16, wherein the second cellular communication protocol is 4G Long Term Evolution (LTE)” d1 in view of d2 in view of d3 discloses one of the protocols being LTE (see d1 para. 0003).
Regarding claim 18, as to the limitation “The method of claim 16, wherein the second cellular network is a non-standalone 5G network that comprises 4G evolved packet core (EPC) components” d1 in view of d2 in view of d3 discloses a cellular network comprising EPC components (see d1 para. 0243).
Regarding claim 19, as to the limitation  “The method of claim 12, wherein the data network comprises the Internet” d1 in view of d2 in view of d3 discloses a data network comprising the internet (see d1 Fig. 4).
Regarding claim 20, as to the limitation “The method of claim 12, wherein the converged core network portion is located near a physical edge of the compound cellular network such that beyond the physical edge of the compound cellular network, the piece of UE communicates with the second 4 cellular network that uses the second cellular communication protocol” d1 in view of d2 in view of d3 discloses location near network edges and roaming between cellular networks (see d1 Fig. 8, para. 0261-0271).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643